Citation Nr: 1500524	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-14 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral ear condition, to include peripheral vestibulopathy Meniere's disease, claimed as secondary to service-connected right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Julie F. Thomas, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Veteran testified at a hearing in December 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  

At his hearing, the Veteran stated that he wished to withdraw a claim for service connection for residuals of a fracture of the right third metatarsal (right toe disability).  However, that issue is not on appeal  The RO denied his claim of entitlement to service connection for a right toe disability in a November 2008 rating decision.  The Veteran filed a timely Notice of Disagreement (NOD) and the RO issued a Statement of the Case (SOC) in October 2010.  He did not submit a substantive appeal with regard to this issue.  Therefore, he did not perfect his appeal with regard to this issue and it is not before the Board.  38 C.F.R. §§ 20.200, 20.202 (2014).  

Additionally, the Veteran provided testimony with regard to a claim of entitlement to service connection for a right knee disability.  However, that issue is not currently on appeal.  The RO denied his claim in a November 2008 rating decision.  He filed a timely NOD and the RO issued an SOC in October 2010.  He filed a substantive appeal on a VA Form 9 in July 2011, more than 60 days after the RO mailed his SOC and outside of the 1 year period from the date of the November 2008 rating decision.  Therefore, his VA Form 9 was untimely.  38 C.F.R. § 20.302 (2014).  In July 2011, the RO informed the Veteran that his VA Form 9 was untimely.  VA waives making an objection to the timeliness of a Substantive Appeal when it takes actions that lead a Veteran to believe that his appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Unlike an NOD, the filing of a substantive appeal is not jurisdictional in nature.  Id.  In this case, because the RO informed the Veteran that his VA Form 9 was untimely and the Veteran acknowledged this in a June 2012 letter where he stated, "[i]f you take the position that the statute or the time for filing has expired, then I request that you REOPEN [sic] this matter..." the Board finds that VA did not lead the Veteran to believe this issue was in appellate status and VA has not waived the time requirement for filing a substantive appeal.  Id.  Therefore, the issue of entitlement to service connection for a right knee disability was not before the Board at the time of the December 2014 hearing.  

The RO interpreted the Veteran's June 2012 statement as a petition to reopen a previously denied claim of entitlement to service connection for a right knee disability.  In a September 2013 rating decision, the RO denied his claim.  The Veteran did not file a NOD with regard to this issue.  Therefore, his petition to reopen a previously denied claim is not before the Board.  38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).  However, at his December 2014 hearing, the Veteran testified that his current right knee disability was related to service.  The Board interprets his testimony as another petition to reopen his claim of entitlement to service connection for a right knee disability.  The December 2014 petition to reopen has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have a bilateral ear condition that was caused or aggravated by his service-connected right ear hearing loss. 


CONCLUSION OF LAW

The Veteran's bilateral ear condition is not proximately due to, or the result of, or chronically aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in November 2009 satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  The Veteran's service treatment records (STRs), VA medical treatment records, and service personnel records have been obtained.  The National Personnel Records Center (NPRC) informed the Veteran in August 2009 that some of his records were damaged in a fire, but provided him with the best copies available.  

A VA examination and addendum opinion adequate for adjudication purposes were provided to the Veteran in April 2010 and November 2012.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination, combined with the addendum opinion, were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims file.  The examiner also provided rationales for their opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) 

The Veteran testified at a hearing before the undersigned in December 2014.  At the hearing, the undersigned set forth the issues to be discussed, informed the Veteran of the elements necessary to substantiate his claim, and sought to identify any further development that may have been required, such as asking where he received treatment.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).  Neither the Veteran nor his attorney have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Entitlement to Service Connection for a Bilateral Ear Condition

Service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed. See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

VA is not required to address all possible theories of entitlement, but instead it must consider only those bases reasonably raised by the Veteran or the evidence of record.   Robinson v. Peake, 21 Vet. App. 545 (2008).  In this case, the Veteran has raised only the issue of secondary service connection.  During the course of his appeal, he has not asserted that his bilateral ear condition is directly related to service.  He has consistently and specifically asserted that it was caused by his service-connected right ear hearing loss.  Therefore, the Board will only address service connection on a secondary basis because the Veteran did not assert, nor does the evidence show, that the theory of direct service connection has been raised.  Id.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2013).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has service-connected right ear hearing loss and peripheral vestibulopathy, satisfying the first two elements of a secondary service connection claim.  Wallin, 11 Vet. App. at 512.  However, the preponderance of the evidence reflects that he does not have a bilateral ear condition that was caused or aggravated by his service-connected disability.  Id.  

In April 2010, the Veteran underwent a VA examination for his peripheral vestibulopathy.  He reported having balance problems for "x y[ea]rs," and that he was told that it was caused by his service-connected right ear hearing loss.  He stated that he would fall if he closed his eyes and that rapid head or body movements caused dizziness.  He experienced these symptoms daily.  The examiner diagnosed peripheral vestibulopathy and stated that the Veteran did not have Meniere's disease.  The examiner concluded that the Veteran's peripheral vestibulopathy was not caused by his service-connected right ear hearing loss because a review of medical literature showed that peripheral vestibulopathy is a middle ear condition that is unrelated to hearing loss.  The examiner's opinion and rationale provide probative evidence against the Veteran's claim.  

In November 2012, a second VA examiner provided an addendum opinion to address the aggravation prong of a secondary service connection claim.  See 38 C.F.R. § 3.310 (2014).  The examiner cited to several medical treatises and concluded that after reviewing the references, there was "... no information to indicate that peripheral vestibulopathy is due to hearing loss.  There was also no information to support hearing loss as a cause of aggravation of peripheral vestibulopathy."  The examiner's opinion and rationale provide probative evidence against the Veteran's claim.  

The Veteran's VA treatment records show that he began to complain of balance problems in March 2000, when he stated that he began to have them three months prior.  He was prescribed meclizine.  In November 2007 he was noted to have benign dizziness.  In October 2009, the Veteran stated that meclizine did not relieve his dizziness and vertigo.  An October 2009 VA audiology consult report noted that the Veteran reported onset of balance problems within the previous few months, but upon review of his treatment records, the audiologist stated that he had complained of dizziness "for years."  The audiologist diagnosed peripheral vestibulopathy.  Although the VA medical records show complaints of dizziness, vertigo, and balance problems, they do not provide a nexus between these symptoms and the Veteran's service-connected right ear hearing loss.  

At his December 2014 hearing, the Veteran testified that he began to have dizziness and vertigo approximately 10 years prior, and that he used to take medication for his symptoms.  He stated that a health care provider told him that his ear condition was due to hearing loss.  He testified that he "...forget exactly what they said it was that the hearing loss affected in your brain.  And that[]is all I remember."  The Veteran is competent to discuss his observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent that he believes that his bilateral ear condition is related to his service-connected right ear hearing loss, his testimony is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  With regard to his testimony about what his health care providers told him, in this case he appears to sincerely believe his recollection.  However, because he explicitly stated that he forgot exactly what he was told, he is not a reliable historian.  The Board does not find that the Veteran had any intent to deceive, but instead that his memory is fallible and it is reasonable to conclude that his recollection of what his health care provider told him is not accurate.  Therefore, his statement that he was told that his bilateral ear condition was related to his hearing loss is not persuasive and is outweighed by the findings of the VA examiners.  

The Veteran is also competent to state that he believes that his bilateral hearing loss was caused by his service-connected right ear hearing loss.  This assertion is also credible.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, whether hearing loss causes or aggravates an ear condition manifested by balance problems and dizziness, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  As noted above, a VA examiner stated that the Veteran's peripheral vestibulopathy is an inner ear condition.  To evaluate his condition, specific tests were conducted.  The Veteran does not possess the necessary expertise to perform or interpret such tests.  As a result, the persuasive value of his lay opinion is low because the overall factual picture is complex.  Further, his assertion was addressed by VA examiners in April 2010 and November 2012 and found not supportable.  Jandreau, 492 F.3d 1372.  

In summary, the opinions provided by the VA examiners in April 2010 and November 2012 are more probative than the Veteran's lay assertions.  The preponderance of the evidence is against a finding that the Veteran's current bilateral ear condition is caused or aggravated by his service-connected right ear hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for a bilateral ear condition is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


